Citation Nr: 1440462	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  07-20 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 29 days in April 1968.  Documents of record reflect that he also served in the Merchant Marine on dates between 1961 and 1968.

In June 2012, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed that decision to the Veterans Claims Court.  In August 2013, the Court Clerk granted a Joint Motion for Remand.  In January 2014, the Board remanded the matter for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran has currently-diagnosed psychiatric disorders, including schizoaffective disorder, nonpsychotic mental disorder related to organic brain damage, major neurocognitive disorder, "other specified stressor or trauma related disorder," and major depressive disorder.

3.  The currently-diagnosed psychiatric disorders are not related to active duty. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has PTSD related to traumatic stressors during service.  For the reasons that follow, the Board finds that a psychiatric disorder, to include PTSD, was not incurred or aggravated by service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent the Veteran claims PTSD, the evidence reflects no current diagnosis.  Post-service VA treatment records reflect mental health screenings positive for PTSD; however, this is not tantamount to a diagnosis of PTSD.  After comprehensive mental health evaluations and continuing outpatient therapy, PTSD has never been diagnosed.

As an example, a May 2005 clinical record diagnosed schizoaffective disorder.  Clinical records reflect diagnoses of schizoaffective disorder and unspecified nonpsychotic mental disorder following organic brain damage.  Further, a July 2010 VA examiner diagnosed mood disorder and cognitive disorder, but did not diagnose PTSD.  Most significantly, in a March 2014 VA examination report, the examiner opined that the Veteran failed to meet either the DSM-IV or DSM-V diagnostic criteria for PTSD.  

Although the March 2014 VA examination report affirmed that certain Veteran-identified stressors met Criterion A for a PTSD diagnosis, these statements do not establish a PTSD diagnosis.  After these statements were offered, the examiner emphasized, "to be clear, diagnostic criteria for PTSD is not met."  Read as a whole and in the context of the evidence of record, the examiner was unequivocal that the Veteran does not have a diagnosis of PTSD.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).

The Board has considered the Veteran's lay statements asserting a diagnosis of PTSD.  As the evidence does not demonstrate that he has the knowledge, training, or experience to render a medical diagnosis of PTSD, or that any self-diagnoses conforms to DSM-IV, the Board finds that his statements in this regard are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As a current diagnosis is not shown, service-connection for PTSD is denied.

With respect to a claim for a psychiatric disorder other than PTSD, service treatment records reflect that the Veteran received a psychiatric evaluation in service after being referred to a service mental hygiene clinic for "inability to tolerate noise, large groups of people and the nervousness connected to both of these."  The resulting consultation indicates that he was affected by "a basic character and behavior disorder [that was] was amenable to hospitalization, treatment in a military setting, disciplinary action, training or reclassification to another type of duty."  The disorder was determined to have existed prior to service.  

The report recommended that the Veteran be separated from service under the provisions of AR40-501 (not meeting medical standards at time of entry) because of a diagnosed "emotional instability reaction," and he was ultimately discharged within three weeks of the report.  He served a total of 29 days on active duty.

On review of all the evidence, lay and medical, the Board finds that the current psychiatric disorders were not incurred in or aggravated by service.  Specifically, the first post-service reference to psychiatric symptoms is dated in October 1999.  At that time, the Veteran was treated for a history of depression secondary to his general medical condition, a history of head injury with right hemiparesis, and status/post cordic bypass as a result of a 1971 motor vehicle accident that left him disabled.  

The final diagnosis was mood disorder secondary to general medical condition.  There was no mention of a relationship between the Veteran's psychiatric complaints and service at that time.  Nonetheless, in January 2000, he filed a claim for PTSD.  As noted above, he has not been diagnosed with PTSD and that aspect of the appeal is denied.  However, the record revealed other diagnoses including schizoaffective disorder, memory problems, and most recently major neurocognitive disorder, "other specified stressor or trauma related disorder," and major depressive disorder.  

With respect to these diagnoses, the Veteran has made no specific assertions regarding these disorders nor asserted how they are related to service.  Nevertheless, the Board has reviewed the evidence to determine whether service connection is warranted for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Outpatient clinical records reflect diagnoses of schizoaffective disorder, unspecified, and unspecific nonpsychotic mental disorder following organic brain damage but have offered no statement as to etiology.  

In a July 2010 VA psychiatric examination, the Veteran was diagnosed with a mood disorder and cognitive disorder; however, in both instances, the examiner opined that the disorders were not related to service.  The examiner stated that it was less likely than not that the diagnosed disorders were "solely due to military service."  The opinion was based on evidence that supported a pre-service onset, as indicated by the Veteran's April 1968 report of medical history that endorsed a history of "depression or excessive worry" and "nervous trouble of any sort."  

As the July 2010 examination report's use of the word "solely due" to service suggested that some component of the Veteran's psychiatric disorders may be related to service, a second examination was provided in March 2014 to provide additional medical opinions about the relationship of current psychiatric disorders to service. The March 2014 examiner opined that the major neurocognitive disorder was not attributed, caused, or due to the Veteran's 29-day period of active service.  The rationale indicated that cognitive complaints could be more appropriately related to a 1971 motorcycle accident, which occurred approximately three years after service separation in April 1968.  

Similarly, the examiner opined that major depressive disorder was less likely than not attributable, caused, or due to service.  The opinion was based on the examiner's finding that depressive disorder "clearly pre-existed" active duty, which was verified by the Veteran during the examination.  As a result, the examiner also provided the opinion that "there is no convincing data to suggest that [the Veteran's] diagnosis was permanently aggravated beyond normal expected course as a result of his 29 days of service."  

The opinion acknowledged a temporary worsening of depressive disorder symptoms in service due to being drafted into service against his will; however, the examiner clearly stated that "the course of his illness does not appear to have been markedly effected in a permanent or unexpected manner over his life-span as a result of his 29 days of service."  While the examiner also provided an opinion as to the Veteran's current personality disorder, a personality disorder is not a disability for which service connection and/or compensation may be awarded.  See 38 C.F.R. § 3.303(c).

As to the "other specified stressor or trauma related disorder," the examiner opined that it was less likely than not attributable, caused, or due to service.  The examiner indicated that initiating traumas occurred prior to military service, while the Veteran was a member of the Merchant Marines, and opined that this disorder was etiologically rooted in those experiences.  Similar to the analysis of the major depressive disorder, the examiner acknowledged a temporary stressor related to being drafted into service; however, the examiner noted that it was less likely than not that this temporary stressor represents a permanent worsening or aggravation of the other specified stressor or trauma related disorder.

The Veteran has submitted statements to indicate his opinion that PTSD is related to service, including as due to yelling and intimidation in boot camp.  Although these statements are specifically related to PTSD, to the extent that the statements can be construed as an opinion relating any psychiatric disorder to service, the Board finds that the Veteran's statements are not competent.  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

Here, the evidence does not demonstrate that Veteran has the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of any of the currently-diagnosed psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  A competent medical opinion in this case requires highly specialized medical knowledge and training regarding psychiatric disorders, and the ability to differentiate symptoms and determine the immediate and lasting effects of stressors.  As the record does not reflect that the Veteran has such understanding or ability, his opinion regarding the etiology of any currently diagnosed psychiatric disorder does not have probative value.

Moreover, to the extent that the Veteran has attributed traumatic stressors to visiting Vietnam while in the Merchant Marine, except for a specific period of time during World War II, Merchant Marine service does not equate to active duty status.  See 38 C.F.R. § 3.7(x)(15) (2013) (American Merchant Marine in Oceangoing Service during the Period of Armed Conflict, December 7, 1941, to August 15, 1945 constitutes active military service).  Accordingly, his duty in the Merchant Marine prior to and after 1968 does not qualify as active service for VA benefits purposes.

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence does not support the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's lay statements.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the issue that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the appeal.

Second, VA satisfied its duty obtain a medical opinion when required.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with psychiatric examinations in July 2010 and March 2014.  The March 2014 examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the claim.  

The examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to assist the Board in determining the nature and etiology of the psychiatric disorders.  As such, the Board finds that there has been substantial compliance with its January 2014 remand directives and therefore no further action is required.  See Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


